Citation Nr: 1026378	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07 39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disability, to 
include chronic obstructive pulmonary disease (COPD) and 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1954 to 
December 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina, although the case is under the jurisdiction of the 
Montgomery, Alabama RO. 

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.   A transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has COPD due to asbestos exposure in 
service.  For the reasons noted below, the Board finds that 
additional evidence would be helpful in adjudicating the claim, 
and that VA should attempt to obtain it pursuant to its duty to 
assist.

The evidence of record includes an X-ray evaluation by Dr. J.S., 
dated in May 2007.  The record notes "pleural and parenchymal 
changes consistent with pulmonary asbestosis, assuming an 
appropriate environmental exposure history and an adequate 
latency period.  However multiple other etiologies are possible, 
and further clinical and radiographic correlation are necessary 
to confirm these findings."  It is also noted that the film 
quality was a grade 3 due to "gross overexposure" and it was 
recommended that there be a "submission of a good quality 
original PA and lateral chest x-ray, taken with proper technique 
when available."  The record does not reflect that a good quality 
x ray was taken or that further necessary clinical and 
radiographic correlation was made.  VA should attempt to obtain 
any records pertaining to subsequent chest x-rays for the 
Veteran.  If there are none, VA should schedule the Veteran for 
such an x-ray.

Records from Dr. M. J., dated in May 2006, reflect a diagnosis of 
asbestosis, and note that the Veteran will be seen again in 6 
months.  The record does not provide any detail regarding the 
basis for the diagnosis of asbestosis.  In addition, subsequent 
records from six months later are not associated with the claims 
file. 

The Veteran testified that he is treated by a lung specialist, 
Dr. D., at the University of Alabama.  (See hearing transcript 
page 9).  It does not appear that such records are associated 
with the claims file.

The Veteran also testified that he is treated by Dr. M., at the 
VA facility in Birmingham, and that he had an appointment 
scheduled for June 2010.  Records from a June 2010 appointment 
are not associated with the claims file.

Private medical records dated in August 1986 reflect that the 
Veteran was being "followed by HealthAmerica."   It does not 
appear that records from "HealthAmerica" are associated with 
the claims file.

VA medical records dated in December 2003 reflect that the 
Veteran had recently become a participant in a four year study at 
the University of Alabama for his COPD.  It does not appear that 
such records are associated with claims file. 

The Veteran has contended that while in service he was a mechanic 
and welder.  His service treatment records (STRs) reflect that 
the Veteran was involved in welding in 1955 and was a mechanic in 
1956; however, his DD 214 reflects that upon separation in 
December 1957, he was a signal supply and parts specialist, or a 
stock clerk.  A post-service January 1980 private medical record 
reflects that the Veteran's occupation was as a welder.  A 
private medical record dated in July 1992 reflects that, in 
addition to using asbestos gloves, the Veteran "has had asbestos 
exposure at [P.S.] where he worked from four to five years 
welding, at [G.S.] Plant for one year, at TCI where he was 
putting in furnaces with asbestos exposure, and at [T.] Steel 
where he wore asbestos gloves welding."  A July 1981 VA 
examination report reflects that the Veteran had been a welder 
for 26 years.  A March 1993 private medical record reflects that 
the Veteran was a welder and wore asbestos gloves, "but 
otherwise has no asbestos exposure."  The record further notes 
that he "did have exposure to coal dust for about 2 years 
working above ground in the strip mines as a welder."  

Thus, the record reflects that the Veteran had significant 
asbestos exposure post-service for more than two decades.  
Because the Veteran is claiming that his lung disability is 
related to welding or mechanical work in service, and because his 
DD 214 reflects a primary MOS as a parts specialist, the Board 
finds that a review of the Veteran's service personnel records 
may provide information as to the extent of his involvement in 
any welding or mechanical occupations.  Such information may be 
helpful in a clinical determination as to etiology of any lung 
disability.

The Board further finds that a VA examination and opinion 
regarding the etiology of any lung disability would assist in 
developing a more complete picture of the Veteran's disability.  
See 38 C.F.R. § 3.159(c)(4) (stating that a medical examination 
is necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  See 
also McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In 
providing an opinion the examiner should address the 
specific diagnosis or diagnoses which the Veteran has, 
based on clinical examination and diagnostic testing, and 
whether the Veteran's disability or disabilities is/are 
causally related to active service.  In this regard, the 
Board notes that the examiner's rationale should include 
consideration of the Veteran's in service occupation, his 
post service occupation as a mechanic and welder, his 22 
year history as a smoker (See July 1981 VA examination 
report and July 1991 private medical record which notes 
continued exposure to smoke due to spouse), his incident 
of a chest cold in service in March 1957, and an incident 
of mild smoke poisoning in August 1957, as reflected in 
his STRs.  
 
The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for a lung 
disability, to include Dr. D., Dr.M., 
HealthAmerica, a study at University of 
Alabama, Dr. M.J., Dr. J.S. and VA.  After 
obtaining a completed VA Form 21-4142, the AOJ 
should attempt to obtain any pertinent medical 
records, not already associated with the claims 
file.  

2.  Obtain a copy of the Veteran's military 
service personnel record and associate it with 
the claims file.

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be associated 
with the claims folder.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any lung disability.  All 
necessary tests should be performed.  The 
examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater) 
that the Veteran has a current lung 
disability causally related to his 
military service, to include due to in-
service exposure to asbestos, a chest 
cold, and mild smoke poisoning.  The 
claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that such a 
review was performed.  Any opinion expressed 
should be accompanied by a complete 
rationale.  Any rationale should discuss 
the Veteran's service, post-service 
occupation, and include consideration of 
his history of smoking.
 
4.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

